Citation Nr: 0937670	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
including as due to a qualifying chronic disability.  

2.  Entitlement to service connection for headaches, 
including as due to a qualifying chronic disability.

3.  Entitlement to service connection for fatigue, including 
as due to a qualifying chronic disability.  

4.  Entitlement to service connection for sleep problems, 
including as due to a qualifying chronic disability.

5.  Entitlement to service connection for joint pains, 
including as due to a qualifying chronic disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to December 
1991, including service in Southwest Asia from October 1, 
1991 to December 24, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.   

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the RO in August 
2008.  A transcript of the hearing is of record.  In October 
2008, the Board remanded this matter for further development.  


FINDINGS OF FACT

1.  The Veteran's complaints of breathing problems do not 
constitute a diagnosed current disability for VA disability 
compensation purposes; the Veteran's complaints of breathing 
problems did not manifest during service in the Southwest 
Asia theater of operations; have not been continuous since 
service separation; are not shown by objective indications; 
have not manifested to a compensable degree (10 percent) 
since service separation; are not related to any in-service 
injury or disease.

2.  Current headaches are caused by a supervening condition 
or event of blood pressure medications that occurred since 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; headaches were not chronic in service; 
have not been continuous since service separation; and are 
not related to any in-service injury or disease. 

3.  Sleep problems are related by competent evidence to 
diagnosed sleep apnea; sleep problems and fatigue were not 
chronic in service; have not been continuous since service 
separation; and are not related to any in-service injury or 
disease. 

4.  Fatigue is related by competent evidence to diagnosed 
sleep apnea; fatigue was not chronic in service; has not been 
continuous since service separation; and is not related to 
any in-service injury or disease.

5.  Joint pain of the left patella, right wrist ganglion 
cyst, right trochanteric bursitis, and chronic bilateral 
ankle sprains are related by competent evidence to diagnosed 
disabilities; symptoms of joint pain were not chronic in 
service; have not been continuous since service separation; 
and are not related to any in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
manifested by breathing problems, including as due to a 
qualifying chronic disability, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

2.  The criteria for service connection for disability 
manifested by headaches, including as due to a qualifying 
chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

3.  The criteria for service connection for disability 
manifested by sleep problems, including as due to a 
qualifying chronic disability, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

4.  The criteria for service connection for disability 
manifested by fatigue, including as due to a qualifying 
chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

5.  The criteria for service connection for disability 
manifested by joint pain, diagnosed as chondromalacia of the 
left patella, right wrist ganglion cyst, right trochanteric 
bursitis, and chronic bilateral ankle sprains, including as 
due to a qualifying chronic disability, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in May 2006 and November 2008 letters, the RO provided 
the Veteran with notice that informed him of the evidence 
needed to substantiate entitlement to service connection, 
including as a disability presumed as an undiagnosed illness.  
The letters also told him what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain.  
The letters also told him to submit relevant evidence in his 
possession.  The above letters also told the Veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
the March 2006 letter and November 2008 letters.  Moreover, 
as service connection is not being granted, questions of 
disability rating and effective date are rendered moot. 

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide these claims has been 
obtained.  No other relevant records have been identified.  
This case was remanded by the Board in October 2008 for 
further VCAA notice and development of evidence, including a 
VA examination.  The Veteran has been afforded VA 
examinations, including in February 2009.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have 
been met, and no further action is necessary to assist the 
Veteran in substantiating these claims.  

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, a veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98.  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service Connection for Breathing Problems

The Veteran contends that he now experiences breathing 
problems, and contends that his breathing problems are due to 
service in Southwest Asia.  After a review of the evidence, 
the Board finds that the Veteran's complaints of breathing 
problems do not constitute a diagnosed current disability for 
VA disability compensation purposes; the Veteran's complaints 
of breathing problems did not manifest during service in the 
Southwest Asia theater of operations; have not been 
continuous since service separation; are not shown by 
objective indications; have not manifested to a compensable 
degree (10 percent) since service separation; are not related 
to any in-service injury or disease.

In this case, the Veteran had active service from August 1988 
to December 1991, including service in Southwest Asia from 
October 1, 1991 to December 24, 1991.  
The Board notes that the Veteran's complaints of breathing 
problems did not manifest during service in the Southwest 
Asia Theater of operations, are not otherwise shown in 
service, and were not chronic in service.  A review of the 
Veteran's service treatment records reveals that at the time 
of a November 1987 pre-enlistment examination normal findings 
were reported for the lungs and chest and nose and sinuses.  
On a November 1987 preenlistment report of medical history, 
the Veteran checked the "no" boxes when asked if he had or 
had ever had shortness of breath, pain or pressure in his 
chest, a chronic cough, or asthma.  

In December 1989 in service, the Veteran was seen with cold 
symptoms.  He had chest pain and it was hard to breathe.  A 
diagnosis of cold symptoms was rendered at that time.  In 
February 1991 in service the Veteran was seen at sick bay 
with symptoms of general malaise.  He stated that he thought 
he had strep throat.  Examination of the chest revealed it 
was clear by auscultation.  It was the examiner's assessment 
that the Veteran had a viral syndrome.  

At the time of the Veteran's December 1991 service separation 
examination, normal findings were reported for the nose and 
chest and lungs and sinuses.  On his December 1991 service 
separation report of medical history, the Veteran checked the 
"no" boxes when asked if he had or had ever had ever had 
shortness of breath, pain or pressure in his chest, a chronic 
cough, or asthma.

After the period of active service that ended in December 
1991, at the time of a February 1994 Reserve examination, 
normal findings were reported for the nose and chest and 
lungs and sinuses.  On his February 1994 report of medical 
history, the Veteran again checked the "no" boxes when 
asked if he had or had ever had ever had shortness of breath, 
pain or pressure in his chest, a chronic cough, or asthma. 

At the time of a February 1999 Reserve examination, normal 
findings were again reported for the nose and sinuses and 
chest and lungs.  On his February 1999 report of medical 
history, the Veteran again checked the "no" boxes when 
asked if he had or had ever had ever had shortness of breath, 
pain or pressure in his chest, a chronic cough, or asthma. 

Reserve records reveal that the Veteran was seen in August 
1999 with complaints of a cough and chest type symptoms, 
including congestion.  A diagnosis of an upper respiratory 
infection was rendered at that time.  Private treatment 
records received in conjunction with the Veteran's claim 
reveal that he was seen in April 2002 with complaint of a 
cough.  

At the time of a January 2007 VA examination, the examiner 
noted that the claims folder had been reviewed.  The Veteran 
reported that he began noticing dyspnea in early 2000.  The 
Veteran denied any history of asthma, though he said that he 
did wheeze some as a child.  He had a heart catheterization 
performed in 2005 that was negative.  He denied having a 
cough and stated that he had never smoked.  Physical 
examination revealed that the lungs were clear to 
auscultation.  There was no diagnosis rendered at that time.  

In a July 2007 VA examination addendum, the January 2007 
examiner indicated that spirometry testing had revealed 
suboptimal performance.  He noted that the Veteran had 
probable mild chest restriction that did not improve after 
inhaler bronchodilators.  The examiner stated that upon 
review of the service medical records and in conjunction with 
his previous January 2007 examination, it his opinion that 
there was no evidence of an undiagnosed illness.  He further 
opined that there was no evidence that any of the diagnosed 
conditions were due to or the result of an in-service event, 
injury, or disease.  

At the August 2008 Board personal hearing, the Veteran 
testified that he would begin to get tired and huff and puff 
a little bit with exertion.  He stated that no physician had 
diagnosed him with breathing problems and that they did not 
run any tests on him when he was in the service.  He noted 
that he was still having the same breathing problems that he 
had on active duty.  The Veteran stated that he was taking 
Zyrtec.  He indicated that the breathing problems that he had 
in service were the same problems that he was currently 
having.  

In its October 2008 remand, the Board noted that in the 
initial January 2007 VA examination report it was indicated 
that the Veteran's claimed breathing problems were "being 
evaluated by pulmonary function tests."  The Board further 
observed that in the July 2007 addendum, the examiner noted 
that spirometry revealed suboptimal performance, with 
probable mild chest restriction that did not improve after 
inhaled bronchodilators.  It also noted that the examiner 
stated that there was "no objective evidence of a 
cardiopulmonary condition."  The Board found this opinion to 
be inadequate, particularly in view of the provisions of 
38 C.F.R. § 3.317, as it was not clear whether the Veteran 
had a chronic disorder not attributable to a known clinical 
diagnosis.  

The Board indicated that the Veteran's claims file should be 
furnished to the VA doctor who conducted the January 2007 VA 
examination.  Based on a review of the claims file, the 
examiner was to note whether the Veteran had a current and 
chronic known clinical diagnosis related to his breathing 
problems.  If not, the examiner was to state whether the 
Veteran had a chronic breathing disorder (e.g., noted over a 
6- month or greater period) not attributable to a known 
clinical diagnosis, in terms of both objective indications of 
chronic disability and other, non-medical indicators that are 
capable of independent verification.  If a known clinical 
diagnosis of a breathing disorder was made, the examiner was 
requested to offer an opinion as to whether it was at least 
as likely as not that the diagnosed disorder was 
etiologically related to the Veteran's period of active 
service. 

In conjunction with the remand, the claims folder was 
returned to the examiner who conducted the January 2007 VA 
examination.  In a February 2009 report, the examiner 
indicated that the claims folder had been reviewed.  He noted 
that the Veteran served in the Navy from August 1988 to 
December 1991.  He reported that the Veteran stated that he 
did not have a respiratory disorder.  The Veteran stated that 
he had no attacks and had not been diagnosed with any asthma.  
He had been a machinist in the military and exposed to 
insulation and had also worked in maintenance and was 
involved with refueling.  In his civilian life, the Veteran 
had worked as an electrician.  He was not aware of any 
asbestos exposure or non-occupational hazardous exposures.  

The February 2009 VA examiner noted that the Veteran reported 
that in the Spring and Summer time since 1997 he had coughing 
and dyspnea that he attributed to high humidity and pollen 
exposure.  In the past year he had been given an inhaler by 
his private physician.  He used this three to four times per 
week.  The Veteran reported that he worked as an electrician 
and had done so since his release from service.  His 
respiratory condition did not affect his employment.  He 
stated that he had to have his inhaler with him.  Physical 
examination revealed that the Veteran was in no acute 
distress.  The lungs were clear.  The examiner stated that 
there was no evidence of a restrictive condition other than 
the Veteran's body mass.  The examiner noted that a full 
pulmonary function test revealed a normal spirometry with 
slightly reduced lung volume suggestive of mild restrictive 
ventilator defect.  The examiner stated that the Veteran had 
no objective evidence of a pulmonary condition, and opined 
that suggestion of a mild restrictive ventilatory defect was 
at least as likely as not due to the Veteran's body mass 
index.  

The February 2009 examiner indicated that he had reviewed the 
claims folder.  He wrote that, while the Veteran did not have 
a current and chronic known clinical diagnosis related to his 
breathing problems, it was suspected based upon his history, 
that he had airway reactive disease.  He further opined that 
there was no evidence that the Veteran was suffering from an 
undiagnosed illness that had objective indicators.  

As it relates to the Veteran's claim of service connection, 
the Board notes that the VA examiner has stated that the 
Veteran does not have a current and chronic known diagnosis 
related to his breathing problems.  The examiner also 
specifically indicated that there is no evidence that the 
Veteran is suffering from an undiagnosed illness that has 
objective indicators.  Because there is no competent evidence 
of current diagnosed disability that manifests breathing 
problems, the claim under the theory of direct service 
connection for headaches must be denied.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

While the Veteran has expressed his belief that he currently 
has a breathing problem related to his period of Gulf War 
service, as noted above, he is not qualified to render such 
an opinion.  He has also indicated that he has not been told 
by any physician that he has a diagnosed breathing problem.  
Although the Veteran testified that he was going to attempt 
to obtain such an opinion from his private physician, Dr. 
Hawkey, there has been no opinion received to date.  
Moreover, the only opinion of record, is against the 
Veteran's claim.  The VA examiner, following a review of the 
claims folder and two comprehensive examinations of the 
Veteran, indicated that it was his belief that there is no 
evidence that the Veteran is suffering from an undiagnosed 
illness that has objective indicators.  

Because the complaints of fatigue did not manifest during 
service in the Southwest Asia Theater of operations, the 
evidence must show that the symptoms of fatigue were chronic 
for a six month period, must show objective indications of 
fatigue, and must show that symptoms of fatigue have 
subsequently manifested to a compensable degree (10 percent) 
since service separation.  In this case, although the 
Veteran's subjective report of symptoms of breathing problems 
cover at least a six month period, the Veteran's reported 
symptoms of breathing problems are not shown by objective 
indications.  The evidence of record shows no "signs" of 
breathing problems, that is, no objective evidence of 
breathing problems that are perceptible to an examining 
physician.  There is also no evidence of non-medical 
indicators that are capable of independent verification.    

In this case, the evidence also shows that the Veteran's 
complaints of breathing problems have not manifested to a 
degree of 10 percent disabling at any time since service.  
The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides that Forced 
Expiratory Volume in one second (FEV-1) of 71- to 80-percent 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 
80-percent predicted, is rated 10 percent disabling.  38 
C.F.R. § 4.97. 

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides that Forced 
Vital Capacity (FVC) of 75- to 80-percent predicted value, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66- to 80-percent 
predicted, is rated 10 percent disabling.  38 C.F.R. § 4.97.

The General Rating Formula for Sinusitis provides a 10 
percent rating for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97. 

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  A 
Note to Diagnostic Code 6602 provides that, in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  38 
C.F.R. § 4.97. 

In this Veteran's case, the evidence does not show that for 
any time since service separation the complaints of breathing 
problems have manifested to a compensable (10 percent) 
degree.  The evidence does not show that at any time 
breathing symptoms have manifested FEV-1 of 71- to 80-percent 
predicted value; or FEV-1/FVC of 71 to 80 percent; or DLCO 
(SB) of 66- to 80-percent predicted; or FVC of 75- to 80-
percent predicted value; or one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; or intermittent inhalational or oral bronchodilator 
therapy, as required for a 10 percent rating under any of the 
potentially applicable Diagnostic Codes.  38 C.F.R. § 4.97. 

Although there was a notation of suspicion of restrictive 
ventilatory defect/reactive air way disease, the Board notes 
that the Veteran's service treatment records are negative for 
any complaints or findings of breathing problems, and there 
has not been an actual diagnosis.  Moreover, at the time of 
the Veteran's December 1991 service separation examination, 
normal findings were reported for the lungs and chest and 
nose and sinuses.  The Veteran also noted having no problems 
with shortness of breath, pain or pressure in his chest, a 
chronic cough, or asthma on his December 1991 report of 
medical history.  Similar findings and notations were made on 
examinations and reports of medical histories prepared in 
February 1994 and February 1999.

The Veteran is competent to report current symptoms, but his 
reports of symptoms in service and after service are 
outweighed by the weight of the evidence that shows he did 
not have such symptoms in service or continuously after 
service.  There have also been no competent medical evidence 
submitted or received relating any current restrictive 
ventilatory defect/reactive air way disease to the Veteran's 
period of service.  Moreover, the Veteran would not be 
qualified to render such an opinion.  In addition, the 
January 2007 examiner in his July 2007 addendum, indicated 
that there was no evidence that any diagnosed condition was 
due to or the result of an inservice event, injury, or 
disease.  

For these reasons, the Board finds that a preponderance of 
the evidence is against a claim for service connection for 
breathing disorder, including as due to a chronic qualifying 
disability, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim for 
service connection for breathing disorder, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 

Service Connection for Headaches

The Veteran contends that he now experiences headaches, and 
contends that his headaches are due to service in Southwest 
Asia.  After a review of the evidence, the Board finds that 
current headaches are caused by a supervening condition or 
event of blood pressure medications that occurred since 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  The Board finds that headaches were 
not chronic in service, have not been continuous since 
service separation, and are not related to any in-service 
injury or disease.

A review of the Veteran's service treatment records reveals 
that at the time of a November 1987 pre-enlistment 
examination, normal findings were reported for the head and 
neurological systems.  On his November 1987 pre-enlistment 
report of medical history, the Veteran checked the "no" box 
when asked if he had or had ever had frequent or severe 
headaches.  

At the time of the Veteran's December 1991 service separation 
examination, normal findings were reported for the head and 
neurological systems.  On his December 1991 service 
separation report of medical history, the Veteran again 
checked the "no" box when asked if he had or had ever had 
frequent or severe headaches.  

At the time of a February 1994 reserve examination, normal 
findings were again reported for the head and neurological 
systems.  The Veteran again checked the "no" box when asked 
if he had or had ever had frequent or severe headaches on his 
February 1994 report of medical history.  Similar findings 
and notations were made at the time of a February 1999 
examination and report of medical history.  

At the time of his January 2007 VA examination, the Veteran 
reported having headaches three to four times per week, 
usually upon awakening.  The Veteran indicated that it was 
his belief that the headaches might be related to the Diovan 
medication that he was taking.  He had noticed this since 
2003.  The headaches were bifrontal and bioccipital.  He did 
not describe any neck pain.  They were pressure type 
headaches and not throbbing.  There were no neurological or 
visual changes before or with the headaches.  The Veteran 
also reported having some mild nausea.  

Neurological examination revealed the Veteran to be alert and 
cooperative with normal speech.  The cranial nerves were 
intact.  Motor strength and tone were normal throughout.  

Following examination, the examiner indicated that the 
Veteran had headaches which were likely due to Diovan.  He 
noted that the PDR stated that the most common reasons for 
discontinuation of therapy with Diovan were headaches and 
dizziness.  

In the July 2007 addendum report, the examiner noted that a 
CT scan of the head had been normal.  The examiner stated 
that there was no evidence of an undiagnosed illness and that 
there was no evidence that any diagnosed condition was due to 
or the result of an inservice event, injury, or disease.  

At his August 2008 hearing, the Veteran reported that he had 
not had headaches prior to going on active duty on 1988.  He 
testified that after he left Abu Dhabi he started getting 
constant excruciating headaches.  He noted that he was given 
Motrin and stated that a CT scan was performed.  The Veteran 
indicated that he was subsequently found to have a blood 
pressure problem.  He noted that his private physician had 
told him orally that his headaches were possibly related to 
his period of service.

As the Veteran's headaches have been related to his blood 
pressure medication, the current headaches are caused by a 
supervening condition or event that occurred since service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Thus, the provision of 3.317(c) provide that 
presumptive service connection as a chronic qualifying 
disability are not met.  

As such, the Board will consider whether service connection 
is warranted for headaches on a direct and/or presumptive 
basis.  As noted above, the Veteran's service treatment 
records do not reveal any record of treatment or diagnosis of 
headaches.  Moreover, normal neurological findings and normal 
findings for the head were reported on the Veteran's December 
1991 service separation examination.  The Veteran also 
checked the "no" box when asked if he had or had ever had 
severe or frequent headaches.  Similar findings and notations 
were made on February 1994 and February 1999 medical 
examinations and reports of medical history.  

While the Veteran has expressed his belief that his current 
headaches are related to his period of service, he is not 
qualified to render such an opinion.  Although the Veteran 
stated that his private physician had orally told him that 
his headaches were possibly related to his period of service, 
he had not provided such an opinion in writing, despite 
having indicated that he would so at the time of his August 
2008 hearing.  Moreover, the only competent opinion of record 
is against the Veteran's claim.  The January 2007 VA 
examiner, following a review of the claims folder and 
examination of the Veteran, indicated that the Veteran had 
headaches related to his taking of the medication of Diovan.  
He further opined that there was no evidence that his 
diagnosed conditions were related to his period of service. 

There is no other basis on which to grant service connection 
for headaches, first manifested years after the Veteran was 
discharged from service.  There is also no nexus opinion 
beneficial to the Veteran's claim that tends to directly 
relate headaches to any in-service injury or disease.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service 
connection for headaches, including a due to a chronic 
qualifying disability, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Sleeping Problems and Fatigue

The Veteran contends that he now experiences sleep problems 
and fatigue, and contends that his sleep problems and chronic 
fatigue are due to service in Southwest Asia.  After a review 
of the evidence, the Board finds that sleep problems and 
fatigue are related by competent evidence to diagnosed sleep 
apnea.  The Board also finds that sleep problems and fatigue 
were not chronic in service, have not been continuous since 
service separation, and are not related to any in-service 
injury or disease. 

A review of the Veteran's service treatment records reveals 
that at the time of a November 1987 pre-enlistment 
examination, normal findings were reported for the nose and 
sinuses and chest and lungs along with normal psychiatric 
findings.  On his November 1987 pre-enlistment report of 
medical history, the Veteran checked the "no" boxes when 
asked if he had or had ever had frequent trouble sleeping, 
shortness of breath, or pain or pressure in his chest.  

In February 1991 in service the Veteran was seen with 
complaints of general malaise.  An assessment of viral 
syndrome as made at that time.  At the time of the Veteran's 
December 1991 service separation examination, normal findings 
were reported for the nose and sinuses and chest and lungs 
along with normal psychiatric findings.  On his December 1991 
report of medical history, the Veteran checked the "no" 
boxes when asked if he had or had ever had frequent trouble 
sleeping, shortness of breath, or pain or pressure in his 
chest. 

At the time of a February 1994 Reserve examination, normal 
findings were again reported for the nose and sinuses and 
chest and lungs along with normal psychiatric findings.  On 
his February 1994 report of medical history, the Veteran 
checked the "no" boxes when asked if he had or had ever had 
frequent trouble sleeping, shortness of breath, or pain or 
pressure in his chest.  Similar findings and notations were 
made at the time of a February 1999 examination and report of 
medical history.  

Post-service treatment records obtained form the Dr. Hawkey 
reveal that the Veteran was diagnosed with fatigue and sleep 
disturbance in the early part of the 2000's.  

At his January 2007 VA examination, the Veteran stated that 
he had had fatigue since early 2000.  Regarding his sleep 
problems, the Veteran reported that he was told that he had 
sleep apnea.  He noted that he had been scheduled for a sleep 
study but cancelled the appointment.  He indicated that he 
had been apneic since late 2005 or 2006.  Following 
examination, the examiner indicated that the Veteran's 
fatigue and sleep problems were due to sleep apneas.  The 
examiner stated there was no evidence of an undiagnosed 
condition.  

In his July 2007 addendum, the examiner indicated that he had 
reviewed the claims folder and found no mention of sleep 
apnea in the Veteran's military records.  He noted that upon 
review of the service medical records and in consideration of 
his previous examination in January 2007, there was no 
evidence of an undiagnosed illness and no evidence that any 
diagnosed condition was due to or the result of an inservice 
event, injury, or disease.  

At his August 2008 hearing, the Veteran testified that he did 
not have fatigue or sleep problems prior to his entrance into 
service.  He noted that his fatigue consisted of his being 
tired constantly after working hours or during normal working 
hours.  He would find himself tired and unable to perform 
certain duties at times due to fatigue.  The time frame was 
from 1990 to 1991.  The Veteran testified that he had these 
symptoms just prior to going to the Gulf and while in the 
Gulf.  He indicated that these feelings started after 
receiving the inoculations.  He stated that he was seen for 
his fatigue and was given Motrin.  They also reduced his 
working hours.  The Veteran reported that Dr. Hawkey stated 
that this was possibly related to his period of service.  

As to his sleeping problems, the Veteran indicated that he 
could fall asleep at any time.  He also stated that he would 
doze off while working.  He noted that this occurred while he 
was in the Gulf and after he got out of service.  He 
testified as to  having sporadic sleep.  He stated that these 
problems had continued to the present.  The Veteran indicated 
that a sleep study had not been performed..  

As the Veteran's fatigue and sleep problems have been 
diagnosed as sleep apnea, he does not currently have an 
undiagnosed illness.  Thus, the provisions of 3.317 are not 
for application.  

As such, the Board will consider whether service connection 
is warranted for sleep apnea on a direct basis.  As noted 
above, the Veteran's service treatment records do not reveal 
any record of treatment or diagnosis of sleep apnea.  
Moreover, normal findings were reported for the nose and 
sinuses and chest and lungs along with normal psychiatric 
findings on the Veteran's December 1991 service separation 
examination.  The Veteran also checked the no" boxes when 
asked if he had or had ever had frequent trouble sleeping, 
shortness of breath, or pain or pressure in his chest.  
Similar findings and notations were noted on February 1994 
and February 1999 medical examinations and reports of medical 
history.  

While the Veteran has expressed his belief that his sleep 
problems and fatigue, now diagnosed as sleep apnea, are 
related to his period of service, he is not qualified to 
render such an opinion.  Although the Veteran stated that his 
private physician had orally told him that his sleep problems 
and fatigue were possibly related to his period of service, 
he has not provided such an opinion in writing despite having 
indicated that he would do so at the time of his August 2008 
hearing.  Moreover, the only competent opinion of record is 
against the Veteran's claim.  The January 2007 VA examiner, 
in his July 2007 addendum. following a review of the claims 
folder, opined that there was no evidence that his diagnosed 
conditions were related to his period of service. 

There is no other basis on which to grant service connection 
for sleep apnea, claimed as sleeping problems and fatigue, 
first manifested years after the Veteran was discharged from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), supra.  
There is also no opinion beneficial to the Veteran's claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for service 
connection for sleep problems and fatigue, including a due to 
a chronic qualifying disability, and the claims must be 
denied.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Joint Pains

The Veteran contends that he now experiences multiple joint 
pains, and contends that his joint pains are due to service 
in Southwest Asia.  After a review of the evidence, the Board 
finds that joint pain of the left patella, right wrist 
ganglion cyst, right trochanteric bursitis, and chronic 
bilateral ankle sprains are related by competent evidence to 
diagnosed disorders.  The Board also finds that a disability 
manifesting joint pains were not chronic in service, has not 
been continuous since service separation, and is not related 
to any in-service injury or disease.

A review of the Veteran's service treatment records reveals 
that at the time of a November 1987 pre-enlistment 
examination, normal findings were reported for the spine and 
other musculoskeletal system and the upper and lower 
extremities.  On his November 1987 pre-enlistment report of 
medical history, the Veteran checked the "no" boxes when 
asked if he had or had ever had arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; lameness; painful 
or trick shoulder or elbow; recurrent back pain; foot 
trouble; or trick or locked knee.  

At the time of the Veteran's December 1991 service separation 
examination, normal findings were reported for the spine and 
other musculoskeletal system and the upper and lower 
extremities.  On his December 1991 service separation report 
of medical history, the Veteran checked the "no" boxes when 
asked if he had or had ever had arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; lameness; painful 
or trick shoulder or elbow; recurrent back pain; foot 
trouble; or trick or locked knee. 

At the time of a February 1994 reserve examination, normal 
findings were again reported for the spine and other 
musculoskeletal system and the upper and lower extremities.  
On his February 1994 report of medical history, the Veteran 
checked the "no" boxes when asked if he had or had ever had 
arthritis, rheumatism, or bursitis; bone, joint, or other 
deformity; lameness; painful or trick shoulder or elbow; 
recurrent back pain; foot trouble; or trick or locked knee.   
Similar findings and notations were made at the time of a 
February 1999 examination and report of medical history.  

At his January 2007 VA examination, the Veteran reported 
having joint pain involving his left knee, right wrist, both 
ankles, and right hip. He stated that he had had prior 
bilateral ankle sprains.  

Following examination, diagnoses of chondromalacia of the 
left patella, right wrist ganglion cyst, right trochanteric 
bursitis, and chronic bilateral ankle sprains were rendered.  
The examiner stated that there was no evidence of an 
undiagnosed condition.  

In his July 2007 addendum, the VA examiner indicated that he 
had reviewed the claims folder and stated that there was no 
evidence of an undiagnosed illness and no evidence that any 
of his diagnosed conditions were due to or the result of an 
inservice event, injury, or disease.  

At his August 2008 hearing, the Veteran testified as to 
having had joint pain while on active duty.  He noted that 
the pain started after receiving shots in preparation for his 
Gulf War service.  The Veteran stated that he received a knee 
brace for his left knee and received therapy for his knee 
after retuning from the Gulf war.  He indicated that the pain 
was mostly in his knee and his elbow.  He noted that he 
continued to have problems with these joints to the present 
time.  

As the Veteran's joint pains have been diagnosed as 
chondromalacia of the left patella, right wrist ganglion 
cyst, right trochanteric bursitis, and chronic bilateral 
ankle sprains, he does not currently have an undiagnosed 
illness.  Thus, the provisions of 3.317 are not for 
application.  

As such, the Board will consider whether service connection 
for the above disorders on a direct basis.  As noted above, 
the Veteran's service treatment records do not reveal any 
record of treatment or diagnosis for any of the above noted 
disorders.  Moreover, normal findings were reported for spine 
and other musculoskeletal system, the upper and lower 
extremities, and the feet at the time of the Veteran's 
December 1991 service separation examination.  The Veteran 
also checked the "no" boxes when asked if he had or had 
ever had arthritis, rheumatism, or bursitis; bone, joint, or 
other deformity; lameness; painful or trick shoulder or 
elbow; recurrent back pain; foot trouble, or trick or locked 
knee.  Similar findings and notations were noted on February 
1994 and February 1999 medical examinations and reports of 
medical history.  

While the Veteran has expressed his belief that his joints 
pains, now diagnosed as the above disorders, are related to 
his period of service, he is not qualified to render such an 
opinion.  Moreover, the only competent opinion of record is 
against the Veteran's claim.  The January 2007 VA examiner, 
in his July 2007 addendum. following a review of the claims 
folder, opined that there was no evidence that his diagnosed 
conditions were related to his period of service. 

Although the Board notes that the Veteran reported receiving 
treatment for his knee in service, the records do not reveal 
such treatment.  Moreover, normal findings for the lower 
extremities were reported on the December 1991 service 
separation examination and the February 1994 and 1999 
examinations, with the Veteran noting no problems with his 
knee on any report of medical history.  There is also no 
evidence of treatment for any knee problems in private 
treatment records received in conjunction with the Veteran's 
claim.   

There is no other basis on which to grant service connection 
for joint pains, now diagnosed as chondromalacia of the left 
patella, right wrist ganglion cyst, right trochanteric 
bursitis, and chronic bilateral ankle sprains, first 
manifested years after the Veteran was discharged from 
service.  There is also no nexus opinion beneficial to the 
Veteran's claim.



For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for joint pains, diagnosed as 
chondromalacia of the left patella, right wrist ganglion 
cyst, right trochanteric bursitis, and chronic bilateral 
ankle sprains, and the benefit-of-the-doubt doctrine is not 
for application.


ORDER

Service connection for breathing problems, including as due 
to a qualifying chronic disability, is denied. 

Service connection for headaches, including as due to a 
qualifying chronic disability, is denied.

Service connection for fatigue, including as due to a 
qualifying chronic disability, is denied.

Service connection for sleep problems, including as due to a 
qualifying chronic disability, is denied.

Service connection for joint pains, including as due to a 
qualifying chronic disability, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


